Citation Nr: 0725493	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-11 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2006, the veteran's representative submitted copies 
of medical records to the Board for review.  The 
representative waived initial RO consideration of this 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal. See 38 C.F.R. § 20.800 (2006).


FINDING OF FACT

The veteran's skin melanoma is not shown to be related to his 
military service.  


CONCLUSION OF LAW

Skin melanoma was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has skin melanoma related to his 
military service.  He argues that he was exposed to tropical 
weather conditions, extreme sunlight and extreme temperatures 
during service when he traveled on troopships and in the 
Southwest Pacific Theatre.  (See, June 2005 notice of 
disagreement).  

The veteran's service medical treatment records do not 
reflect a finding of melanoma; however, his October 1945 
separation examination report includes a finding on skin 
examination of, few small scars, tropical ulcers-no 
disability.  Evidence of record after service is dated 
beginning in 1983.  A finding of melanoma is not noted in the 
file until 1983, when the veteran was treated at a private 
facility in August 1983 for left neck melanoma.  

Thereafter the record shows continuing evaluation in the 
1980's with no recurrence of the melanoma of the neck.  It is 
not clear what, if any, residual disability the veteran now 
has from the melanoma that was removed in 1983.  In the late 
1990's he was treated at private facilities for melanoma or 
basal cell carcinoma of the scalp (January 1997), the nose 
(October 1996), the trunk (April 1997) and the leg (July 
1997).  In February 2001 and November 2001, basal cell 
carcinoma on the left arm was treated.  VA outpatient 
treatment records from 2004 to 2006 are of record and show 
treatment for basal cell carcinoma of the scalp in 2005 and 
follow-up thereafter.  

The objective medical evidence is against the veteran's 
claim.  There is no showing of a melanoma in service or until 
almost 40 years after service, and no medical nexus linking 
current skin disability with service.  Although the veteran 
is competent to report a continuity problems since service, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Here, he has stated that his skin 
disorder began in 1982, many years after his discharge (see, 
undated private dermatology questionnaire letter and the June 
2004 claim), and thus he does not posit that he has had 
ongoing symptoms after service.  Rather, he offers an opinion 
regarding the etiology of his disorder, and as a lay person 
he is not competent to do so.  

In this instance, the veteran's claim fails based upon the 
lack of medical nexus associating his service with a current 
skin disability.  There is no competent medical evidence of 
record showing that the veteran has a skin disorder, to 
include melanoma, related to service or that the findings at 
separation in 1945 regarding his skin are related to any 
current skin disorder.  As such, the preponderance of the 
evidence is against the claim.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The RO's June 2004 letter describing the evidence needed to 
support the veteran's claim and the respective duties of the 
claimant and of VA was timely mailed well before the May 2005 
rating decision.  It described the evidence necessary to 
substantiate a claim for service connection, how he could 
help VA and how VA would help him, what VA was responsible 
for, what VA would do, and what VA needed from the veteran.  
That letter also asked the veteran to send and medical 
reports he had, and the veteran did, in fact, submit evidence 
to VA.  

The June 2004 letter did not, however, address what evidence 
was needed with respect to the disability rating criteria or 
the effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  That information was included a March 2006 letter to 
the veteran, which was mailed shortly after the Dingess 
decision was issued.  The Board finds no prejudice to the 
veteran in the timing of this notice; he had ample 
opportunity to submit additional evidence or argument before 
the appeal was sent to the Board in March 2007.  And, since 
service connection has been denied, the matters involving 
effective dates and disability evaluations do not arise in 
this case.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, and obtaining the 
veteran's VA treatment records and private treatment records.  
He has not identified any records which could be pertinent to 
his claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  

The Board notes that although the veteran's representative 
has requested that a VA examination be conducted (see, June 
2004 letter sent with the veteran's claim), an etiological 
opinion has not been obtained.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability;  
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  This requirement could 
be satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran's melanoma was discovered and 
removed in the 1980s, and the record does not describe 
current residual disability related to that melanoma.  The 
veteran has submitted statements to the effect that he 
experienced tropical weather conditions - extreme sunlight 
and high temperatures - in service, although the service 
medical records do not refer to sunburn or other effects of 
sunlight and heat exposure specifically.  Also, although 
there are medical records referring to the removal of the 
melanoma in 1983, none of the medical records mentions any 
relationship between sunlight and heat exposure in service 
and the melanoma found in the 1980s.  The Board concludes 
that the three elements in 38 C.F.R. § 3.159(c)(4) are, 
therefore, not present, and an examination or opinion is not 
required to reach a decision in this case.  Accordingly, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2006).  



ORDER

Service connection for skin melanoma is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


